Citation Nr: 1707351	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing has been associated with the Veteran's file. 

In January 2011, September 2014, and June 2016 the Board remanded the case for further development.  

The RO granted service connection for radiculopathy of the left lower extremity and service connection for radiculopathy of the right lower extremity in a March 2012 rating decision.  While the Veteran did not appeal the bilateral radiculopathy evaluations, those claims arose out of an appealed claim for a higher evaluation for degenerative disc disease of the lumbar spine and the issues remain before the Board because the evaluations assigned were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2014, the Board granted entitlement to an evaluation of 20 percent for radiculopathy of the left lower extremity and an evaluation of 20 percent for radiculopathy of the right lower extremity, and remanded the issues for consideration of a higher evaluation.  The RO subsequently implemented the Board's decision in a December 2014 rating decision.  In June 2016 the Board remanded the above claims for the Veteran to be issued a Supplemental Statement of the Case.


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the left lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.   

2.  The Veteran's radiculopathy of the right lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

2.  The criteria for an evaluation in excess 20 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an evaluation in excess of 20 percent for left lower extremity radiculopathy and in excess of 20 percent for right lower extremity radiculopathy.  The Veteran is currently evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The prefatory note to the diagnostic codes regarding diseases of the peripheral nerves indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In January 2011 the Veteran underwent an electrophysiologic test.  The Veteran described aching pain in the low back that can radiate to either buttock and down either leg.  Both legs were equally affected.  Directed examination demonstrated normal bulk and strength throughout.  Sensation was intact to light touch and could throughout.  Deep tendon reflexes were 1+ and symmetric in the lower extremities.  Motor nerve conduction studies of the bilateral tibial and peroneal nerves were normal bilaterally.  Sensory nerve conduction studies of bilateral sural nerves were normal.  Tibial Hoffmann's reflexes recording soleus were mildly prolonged for height but symmetric side-to-side.  Concentric needle electromyography of selected muscles representing bilateral L2-S1 myotomes demonstrated mild, chronic reinnervation in muscles with predominantly L5-innervation.  The impression was abnormal study.  There was electrophysiologic evidence for mild, chronic L5 radiculopathies bilaterally.

The Veteran was afforded a VA peripheral nerves examination in February 2011.  The Veteran had radiating pain to the lower extremities that was described as sharp with numbness.  Reflex examination revealed bilateral absent knee and ankle jerk.  Sensory examination revealed the Veteran had normal vibration sensation, decreased pain/pinprick sensation, normal position sensation, decreased light touch sensation, and no dysesthesias.  Motor examination showed active movement against full resistance bilaterally for hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal and there was no muscle atrophy.  There was antalgic gait.  There was no imbalance or tremor or fasciculations.  The function of the joints was not affected by the nerve disorder.  Electromyography results were reported.  After examination the Veteran was diagnosed with mild bilateral lower extremity radiculopathy associated with lumbar spine condition.  

In September 2011 the Veteran underwent surgery on his spine as he was no longer able to tolerate the leg pain or back pain.  

Multiple VA treatment notes dated in 2014 identify that the Veteran had no focal neurological deficits, motor strength of 5/5, no tremors, and (+) 2 deep tendon reflexes.  See, e.g. April 2014, October 2014, and December 2014 VA treatment notes.

The Veteran was afforded a VA back examination in September 2015.  Muscle strength testing revealed normal strength bilaterally for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Reflex examination was normal bilaterally at the knee and ankle.  Sensory examination was normal bilaterally at the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raising test was negative bilaterally.  The Veteran had radicular pain or other signs or symptoms due to radiculopathy.  The Veteran was noted to have moderate numbness in the left lower extremity.  There was no other numbness, constant pain, intermittent pain, or paresthesias and/or dysesthesias noted.  It was noted that nerve roots involved were the sciatic nerve bilaterally.  The severity was described as mild on the right and moderate on the left.  

The Veteran was afforded a VA peripheral nerves examination in September 2015.  The Veteran was diagnosed with radiculopathy of the bilateral lower extremities.  The Veteran reported that he had numbness in his left foot.  It felt like it was "asleep."  Other than moderate numbness in the left lower extremity, the Veteran reported no constant pain, intermittent pain, paresthesias and/or dysesthesias, or other numbness.  Muscle strength testing was normal bilaterally for knee extension, ankle plantar flexion, and ankle dorsiflexion.  The Veteran did not have muscle atrophy.  Reflex examination was hypoactive in the right and left knees and ankles.  Sensory examination was normal bilateral for the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  There were trophic changes described as loss of extremity hair.  Gait was antalgic and the Veteran used a cane due to back pain with radiculopathy.  The examiner reported that the Veteran had mild incomplete paralysis of the sciatic nerve on the right and moderate incomplete paralysis of the sciatic nerve on the left.  All other nerves were noted to be normal.  

The preponderance of the evidence is against a finding that the manifestations of the Veteran's left or right lower extremity radiculopathy are more than moderate in nature at any point during the period on appeal.  The Board acknowledges that deep tendon reflexes were noted to be reduced (+1) in January 2011, were found to be absent in February 2011, and were hypoactive in September 2015.  In February 2011 the Veteran had decreased pain/pinprick and light touch sensation.  In addition, the Veteran has been found to have moderate numbness in the left lower extremity and to have loss of hair of the lower extremities.

However, in 2014 deep tendon reflexes were noted to be (+2) and upon an examination in September 2015 were found to be normal bilaterally at the knees and ankles.  Sensory examination was found to be normal at the September 2015 examination.  During the period on appeal motor examinations have been normal.  There was normal muscle tone and muscle strength.  There was no muscle atrophy found.  Finally, examiners and providers have categorized the Veteran's left lower extremity radiculopathy as mild and as moderate.  The right lower extremity radiculopathy has been described by examiners and providers as mild.  As such, the Board finds that the manifestations of the Veteran's left and right lower extremity radiculopathy are no more than moderate in severity and the claims are denied.

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's left and right lower extremity radiculopathy disabilities, primarily manifested by pain, some decreased sensation, numbness, and reduction of reflexes, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

Finally, as noted in the Board's June 2016 decision and remand, the United States Court of Appeals for Veterans Claims has held that a claim for an increased rating is a claim for the highest rating possible, to include TDIU.  The record indicates that the Veteran is already in receipt of a TDIU rating and there is no indication that he has disagreed with the effective date of that rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is not part of the underlying appeal.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


